Citation Nr: 1118465	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  09-30 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the reduction of the Veteran's disability compensation benefits to the 10 percent rate due to incarceration was proper.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to August 1995.  He received the Army Commendation Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO reduced the Veteran's disability compensation benefits to the 10 percent rate, effective April 3, 2001, due to incarceration for conviction of a felony.
  
In an October 2008 statement (VA Form 21-4138), the Veteran requested a hearing before a hearing officer at the RO.  In May 2009, he was notified that his hearing had been scheduled for a date in May 2009.  He failed to appear for the scheduled hearing.  In his August 2009 substantive appeal (VA Form 9), he argued that the North Carolina Department of Corrections did not take him to the scheduled hearing because VA had not followed proper procedures to ensure that the necessary writ was issued compelling his attendance at the hearing.  Furthermore, he requested a Board hearing before a Veterans Law Judge in Washington, D.C.

However as the Board is granting the Veteran's appeal, a hearing is not necessary for a fair adjudication of the claim.


FINDING OF FACT

The Veteran was not properly notified of the proposal to reduce his disability compensation benefits to the 10 percent rate due to incarceration.


CONCLUSION OF LAW

The reduction of the Veteran's disability compensation benefits to the 10 percent rate due to incarceration for a felony conviction was improper.  38 U.S.C.A. 
§ 1114(a) (West 2002); 38 C.F.R. §§ 3.103(b)(2), 3.665 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

In light of the Board's favorable decision in restoring the Veteran's disability compensation benefits to the 30 percent rate, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

There is a limitation on payment of compensation to persons incarcerated for conviction of a felony.  The law provides, in relevant part, that any person entitled to compensation who is incarcerated in a state penal institution for a period in excess of 60 days for conviction of a felony committed after October 7, 1980 shall not be paid such compensation for the period beginning on the 61st day of such incarceration and ending on the day such incarceration ends.  In the case of a veteran with service-connected disability rated at 20 percent or more, he shall not be paid an amount in excess of the rate under 38 U.S.C.A. § 1114(a), which is at the rate of 10 percent.  38 C.F.R. § 3.665(a), (c), (d).  

VA will inform a person whose benefits are subject to a reduction under 38 C.F.R. § 3.665 of the rights of the person's dependents to an apportionment while the person is incarcerated, and the conditions under which payments to the person may be resumed upon release from incarceration.  38 C.F.R. § 3.665(a).

An award of compensation shall not be reduced or otherwise adversely affected unless the beneficiary has been notified of such adverse action and has been provided a period of 60 days in which to submit evidence for the purpose of showing that the adverse action should not be taken.  38 C.F.R. § 3.103(b)(2).  

VA obtained information in March 2008 that the Veteran had been incarcerated in a North Carolina state prison since February 2001 for conviction of a felony committed in August 1995.  In an April 2008 letter, the RO proposed to reduce his disability compensation.  At that time, his combined disability rating was 30 percent.  In the July 2008 decision, the RO reduced the Veteran's disability compensation to the 10 percent rate.  The reduction was effective April 3, 2001, the 61st day of his incarceration.  

The April 2008 letter set forth the applicable provisions of 38 C.F.R. § 3.665, noted that the Veteran's benefits could be resumed upon his release from incarceration and that he should notify the RO of his release at that time, letter also noted that his dependents might be entitled to an apportioned share of his benefits while he was incarcerated.  Furthermore, he was notified that he had a period of 60 days within which to submit additional evidence showing that the reduction should not have been made.  

However, the April 2008 letter was returned as undeliverable by the postal service.  The RO contacted the Veteran's credit union in May 2008 to attempt to obtain his correct mailing address.  The credit union provided an updated address later that month.  The RO did not reissue the April 2008 letter, but instead issued the July 2008 decision which reduced the Veteran's disability compensation.  This letter was mailed to the new address and there is no dispute that it was received by the Veteran.  

As the April 2008 letter was returned as undeliverable, the Veteran was not properly notified of the proposal to reduce his disability compensation prior to the July 2008 decision which effectuated that reduction.  Thus, he was not afforded due process as required by 38 C.F.R. §§ 3.103 and 3.665.

The reduction of the Veteran's disability compensation benefits to the 10 percent rate was not in accordance with applicable laws and regulations.  The reduction was void ab initio, and his 30 percent disability compensation rate is restored.  

Although the Board is granting the Veteran's appeal based on a deficiency in due process prior to the reduction in his disability compensation, the Board is in no way addressing whether the reduction was otherwise improper under 38 C.F.R. § 3.665 or the propriety of any future actions that might result in the retroactive reduction in compensation.


ORDER

The reduction of the Veteran's disability compensation benefits to the 10 percent rate was improper; the appeal is granted. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


